UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or []Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number: 0-27857 ACUNETX INC. (Exact name of registrant as specified in its charter) Nevada 88-0249812 (State of incorporation) (I.R.S. Employer Identification Number) 2301 W. 205th Street, #102 Torrance, CA 90501 (Address of principal executive offices) (310) 328-0477 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such file). YES []NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 23, 2010 the Company had 67,029,309 shares of its $0.001 par value common stock issued and outstanding Table of Contents Page No. Explanatory Note 2 Cautionary Note Regarding Forward-Looking Statements 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations Three Months Ended June 30, 2010 and 2009 and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 EXPLANATORY NOTE On July 12, 2010, Spector & Associates, LLP (“Spector”) resigned as AcuNetx Inc.’s (the “Company”) independent registered public accounting firm.At the time of Spector’s resignation, there were no disagreements between the Company and Spector on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of Spector would have caused Spector to make reference to the subject matter of the disagreement in connection with its reports on the Company’s consolidated financial statements for the Company’s fiscal year ended December 31, 2009 and December 31, 2008.The Company has not yet engaged a successor accounting firm. As a result of Spector’s resignation, the accompanying 2010 unaudited interim financial statements and notes thereto for the quarterly periods ended June 30, 2010 have not been reviewed in accordance with Statement of Auditing Standards No. 100 (“SAS 100”), as required by Rule 10-01(d) of Regulation S-X promulgated under the Securities Act of 1934. The Company intends to file an amendment to this Form 10-Q to file unaudited interim financial statements for the quarterly periods ended June 30, 2010 reviewed in accordance with SAS 100 as required by Rule 10-01(d) as promptly as practicable after it has engaged a successor independent registered public accounting firm. Because the financial statements contained in this Form 10-Q do not meet the requirements of Rule 10-01 (d) of Regulation S-X, the Company may not be considered current in our filings under the Securities Exchange Act of 1934. Filing an amendment to this report, when the independent registered public accountants’ review is complete, would eliminate certain consequences of a deficient filing, but the Company may become ineligible to use Form S-3 to register securities until all required reports under the Securities Exchange Act of 1934 have been timely filed for the 12 months prior to the filing of the registration statement for those securities. The Company is evaluating the impact of filing a deficient Form 10-Q due to lack of a review by an independent registered public accounting firm on its covenants under its contractual commitments and the Securities Exchange Act. CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS We desire to take advantage of the "SAFE HARBOR" provisions of the Private Securities Litigation Reform Act of 1995. This Report on Form 10-Q contains a number of forward-looking statements that reflect management's current views and expectations with respect to our business, strategies, products, future results and events and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, events or developments that management expects or anticipates will or may occur in the future, including statements related to distributor channels, volume growth, revenues, profitability, new products, acquisitions, adequacy of funds from operations, statements expressing general optimism about future operating results and non-historical information, are forward-looking statements. In particular, the words "BELIEVE," "EXPECT," "INTEND," "ANTICIPATE," "ESTIMATE," "MAY," "WILL," variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. These forward-looking statements are subject to certain risks and uncertainties, including those discussed below. Our actual results, performance or achievements could differ materially from historical results as well as those expressed in, anticipated or implied by these forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Readers should not place undue reliance on these forward-looking statements, which are based on management's current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions (including those described below) and apply only as of the date of this Report. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below in "Management's Discussion and Analysis of Financial Condition and Results Of Operations," as well as those discussed elsewhere in this Report, and the risks discussed in our most recently filed Annual Report on Form 10-K and in the press releases and other communications to shareholders issued by us from time to time which attempt to advise interested parties of the risks and factors that may affect our business. 2 Part I FINANCIAL INFORMATION Item 1 – CONSOLIDATED INTERIM FINANCIAL STATEMENTS ACUNETX INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (unaudited and unreviewed) (audited) ASSETS Current Assets Cash $ $ Accounts receivable, net - Inventory Prepaid expense and other current assets Total Current Assets Property and equipment, net Other intangible assets Deferred tax assets Other investments Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Current portion of convertible debt Current portion of long-term debt Total Current Liabilities Long-term debt Total Liabilities Stockholders' Deficit Common stock, $0.001 par value; 100,000,000 shares authorized; 67,029,309 and 65,429,309 shares issued and outstanding, respectively Paid-in-capital Accumulated deficit ) ) Total AcuNetx Inc. Stockholders' Deficit ) ) Noncontrolling deficit in subsidiary - ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes interim unaudited and unreviewed consolidated financial statements 3 ACUNETX INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited and unreviewed for 2010) Three Three Six Six Months ended Months ended Months ended Months ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Sales - products $ Cost of sales - products Gross profit 83
